      Case 6:21-cv-00003 Document 31 Filed on 01/28/21 in TXSD Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          VICTORIA DIVISION


 STATE OF TEXAS,

              Plaintiff,

 v.                                                     Civ. Action No. 6:20-cv-00003

 UNITED STATES OF AMERICA, et al.,

              Defendants.


 ADVISORY TO THE COURT ADDRESSING BRIEFING SCHEDULE AND
              PRELIMINARY DISCOVERY ISSUES

       The Court’s January 26 Order granting Texas a temporary restraining order

(“TRO”) directed the parties to propose a briefing and discovery schedule for its

consideration of a future motion for preliminary injunction (“PI Motion”). ECF 16 at

17–18. Texas and the Federal Defendants conferred telephonically on three occasions

in an effort to reach an agreement regarding limited preliminary discovery and a

proposed briefing schedule. The parties have been unable to reach an agreement

regarding either issue. Thus, Texas files this notice of its proposed schedule that sets

forth its proposal and outlines areas of disagreement for the Court’s consideration.

       Expedited Discovery

       Defendants have refused to provide Texas with any information prior to its

filing of a PI Motion. Texas has narrowly limited its requests at this stage to just

three targeted categories of information, which are consistent with the information

that this Court has already ordered the Federal Defendants to provide. Yet the



                                           1
     Case 6:21-cv-00003 Document 31 Filed on 01/28/21 in TXSD Page 2 of 7




Federal Defendants will not agree to produce even the most basic information

regarding their decision to issue the January 20 Memorandum, how they have

enforced the Nation’s immigration laws in the past, or how they are planning on

implementing the directives contained in the January 20 Memorandum.

      In their conferences, Texas requested just three narrow categories of

information from the Federal Defendants:

      (1) the relevant administrative record (if any), including anything the Federal
          Defendants claim is relevant to their decision set forth in the January 20
          Memorandum;

      (2) the nationwide and Texas-specific statistical information requested by the
          Court, including

          •   the number of people in custody for immigration violations;

          •   the number currently subject to final deportation orders;

          •   the number released from custody from January 20 to the present;

          •   the number released from custody who do not return for their hearing
              (limited to the 2 years prior to the January 20 Memorandum);

          •   the percentage of those subject to a final removal order who are actually
              removed (limited to the 2 years prior to the January 20 Memorandum);
              and

      (3) emails within the Department of Homeland Security (“DHS”) relating to
          policy implementation of the January 20 Memorandum, limited to
          communications from January 20 onward.

      Defendants have refused to provide any additional materials that constitute

the administrative record (Category 1). In its TRO, the Court found that Texas

demonstrated a substantial likelihood of success on the merits of its claim that the

issuance of the January 20 Memorandum was arbitrary and capricious due to the




                                          2
       Case 6:21-cv-00003 Document 31 Filed on 01/28/21 in TXSD Page 3 of 7




“fail[ure] to consider potential policies more limited in scope and time.” See ECF No.

16 at 10. It correctly held that “the grounds upon which an administrative order must

be judged are those upon which the record discloses that its action was based.” Id. at

11 n.4 (quoting SEC v. Chenery Corp., 318 U.S. 80, 87 (1943)).

        Regarding the information in Category 2, Defendants refuse to provide those

statistics to Texas prior to filing their opposition to the PI Motion. Since the Court

has already ordered Defendants to provide it the materials in Category 2, Texas has

simply requested access to that information prior to its filing of the PI Motion so that

it can fully incorporate and address that information in its PI Motion. The Federal

Defendants, however, would rather have the PI Motion devoid of such information

that the Court requested and spring that information on the parties for the first time

in their response. There is no need for such gamesmanship.

        Finally, the Federal Defendants refuse to provide emails within DHS relating

to implementation of the policy (Category 3). As the Court has already seen, such

communications are critical to the practical effect of the January 20 Memorandum,

see ECFs 6, 9, and the Court has already ordered one such email to be provided. ECF

14, see also Phillips Petroleum Co. v. Johnson, 22 F.3d 616, 619 (5th Cir. 1994) (“The

label that the particular agency puts upon its given exercise of administrative power

is not, for our purposes, conclusive; rather it is what the agency does in fact.”) (cleaned

up).




                                            3
     Case 6:21-cv-00003 Document 31 Filed on 01/28/21 in TXSD Page 4 of 7




      Briefing Schedule

      The information described above would aid all parties’ presentation of the

weighty issues in front of the Court. Allowing time to develop a more fulsome factual

record would also give the parties more time to refine the presentation of the legal

arguments in their briefing. 1 However, the Federal Defendants will not agree to any

extension of the Court’s TRO.

      In the face of the Federal Defendants’ refusal to agree, Texas proposes that the

Court extend the expiration of the TRO for an additional 14 days as allowed by

Federal Rule of Civil Procedure 65(b)(2). As such, Texas suggests the following

briefing schedule:

             February 4, 2021:     Defendants produce and file the administrative
                                   record (Category 1, listed above)

             February 8, 2021: Texas’s motion for preliminary injunction due

             February 12, 2021: Defendants’ submission of discovery to Texas
                                (Categories 2 and 3, listed above)

             February 15, 2021: Defendants’ response in opposition due

             February 19, 2021: Texas’s reply in support due

             February 23, 2021: Extended TRO expires; Court rules on PI Motion




1 Based on the additional briefing of what are largely questions of law, the Court
might be in a position to convert its consideration of the preliminary injunction into
a final judgment on the merits as contemplated by Rule 65(a)(2). If so, the Court
would not have to consider the geographic scope of any preliminary injunction, as the
proper remedy would be a complete vacatur of the unlawful agency action. 8 U.S.C.
§ 706; see also Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 165 (2010); Sw.
Elec. Power Co. v. EPA, 920 F.3d 999, 1022 (5th Cir. 2019) (citing Checkosky v. SEC,
23 F.3d 452, 491 (D.C. Cir. 1994)).

                                          4
     Case 6:21-cv-00003 Document 31 Filed on 01/28/21 in TXSD Page 5 of 7




      Understanding that the schedule even with that extension will be hurried,

Texas agrees to file its PI Motion before the deadline for the Federal Defendants to

provide the information referenced in Categories 2 and 3 in the prior section.

However, Texas would reserve the right to supplement its briefing with additional

information subsequently provided by the Federal Defendants. As Defendants have

stated that they could file their response in opposition to the PI Motion by February

3, and would provide the information requested by the Court at that time, they should

have no trouble meeting the discovery deadline set by this schedule.

      In the alternative, if the Court is not inclined to extend the TRO, Texas

proposes the following schedule: 2

             February 2, 2021: Texas’s motion for preliminary injunction due

             February 5, 2021: Defendants’ response in opposition due

             February 8, 2021: Texas’s reply in support due

             February 9, 2021: TRO expires, Court rules on PI motion

      Under this scenario, Texas requests that it have the right to file a

supplemental brief should Defendants’ provision of the requested statistical

information to the Court warrant a response.




2 During a meet-and-confer held yesterday, the Federal Defendants insisted that the
deadline for Texas’s PI Motion should be tomorrow, Friday, January 29. In support
of this assertion, they cited discussions during the Friday afternoon hearing—prior
to the issuance of a TRO—and on the same date Texas filed its initial application for
a TRO. The TRO in this case was issued on January 26, four days after that
hearing. Since the under its current terms, the TRO is not set to expire until
February 9, Texas seeks additional time to provide updated factual information and
fulsome legal arguments for the Court’s consideration.

                                         5
Case 6:21-cv-00003 Document 31 Filed on 01/28/21 in TXSD Page 6 of 7




 Respectfully submitted this the 28th day of January, 2021,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 BRENT WEBSTER
                                 First Assistant Attorney General

                                 /s/ Patrick K. Sweeten
                                 PATRICK K. SWEETEN
                                 Associate Deputy Attorney General for
                                 Special Litigation

                                 TODD LAWRENCE DISHER
                                 Deputy Chief, Special Litigation Unit
                                 Texas Bar No. 24081854
                                 Southern District of Texas Bar No. 2985472

                                 WILLIAM T. THOMPSON
                                 Special Counsel
                                 Special Litigation Unit
                                 Attorney-in-Charge
                                 Texas Bar No. 24088531
                                 Southern District of Texas Bar No. 3053077

                                 RYAN D. WALTERS
                                 Special Counsel
                                 Texas Bar No. 24105085
                                 Southern District of Texas Bar No. 3369185

                                 Special Litigation Unit
                                 P.O. Box 12548
                                 Austin, Texas 78711-2548
                                 Phone: (512) 936-2567
                                 Fax: (512) 936-0545
                                 Patrick.Sweeten@oag.texas.gov
                                 Todd.Disher@oag.texas.gov
                                 Will.Thompson@oag.texas.gov
                                 Ryan Walters@oag.texas.gov

                                 Counsel for the State of Texas




                                   6
    Case 6:21-cv-00003 Document 31 Filed on 01/28/21 in TXSD Page 7 of 7




                            CERTIFICATE OF SERVICE

      I certify that a true and accurate copy of the foregoing document was filed

electronically (via CM/ECF) on January 28, 2021.

                                        /s/ Patrick K. Sweeten
                                        PATRICK K. SWEETEN




                                        7
